Citation Nr: 9909363	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for bronchitis, including 
as claimed secondary to nicotine dependency.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from January 1965 to 
January 1969.  

The matter of service connection for bronchitis as secondary 
to nicotine dependency originally came to the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the RO.  

In September 1998, the Board remanded the case for additional 
development.  



REMAND

The Board had previously remanded the case in order to afford 
the veteran an opportunity to submit evidence to support his 
claim.  The RO sent a development letter to the veteran in 
September 1998 requesting he submit medical evidence.  
However, no response was received from the veteran.  

Based on its review of the record, it is not clear to the 
Board whether this correspondence was sent to the correct 
address for the veteran.  It appears that another address was 
used to mail a Supplemental Statement of the Case to the 
veteran in March 1998.  Hence, the record suggests that the 
veteran was not afforded an opportunity to present evidence 
to support his application for VA benefits.  

In Stegall v. West, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
ruled that a Board or Court remand which directs some action 
to be carried out provides a veteran with a right "as a 
matter of law" to have that action accomplished.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

For the reasons stated herein above, this case is again 
REMANDED to the RO for the following actions:

1.	The RO should take appropriate 
steps to contact the veteran at his 
correct address in order to request 
that he furnish the names and 
addresses of all medical care 
providers who have furnished 
treatment for bronchitis since 
service.  The veteran should be 
requested to furnish signed 
authorizations for release of medical 
records in connection with each 
private source identified, so that 
the RO can request them.  Copies of 
the medical records from all 
identified treatment sources should 
be requested.  All VA treatment 
records of the veteran should be 
obtained.  The veteran also should be 
requested to submit all evidence 
which tends to support the assertion 
that he suffers from bronchitis or 
other lung disability due to nicotine 
dependency or other disease or injury 
which was incurred in or aggravated 
by service.  All records obtained 
which are not already in the claims 
folder should be associated with the 
claims folder.  

2.	When the above actions have been 
completed, the RO should undertake to 
review the veteran's application for 
VA benefits.  All indicated action 
should be taken in this regard.  In 
the event any determination remains 
adverse to the veteran, the claims 
folder and the assembled data should 
be returned to the Board for 
completion of appellate review after 
compliance with the provisions of 
38 U.S.C.A. § 7105.  No action is 
required by the veteran unless he 
receives further notice.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 4 -


